DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKYO KEIKI KK (S61149841; hereinafter referred to as the Tokoyo reference), further in view of Esvan et al. (U.S. Patent Number 5,181,415; hereinafter referred to as Esvan). The reference discloses that to calculate a phase difference accurately and to measure viscosity by connecting outputs of phase pulse generating means of two rotation detection plates provided on the rotating shaft and rotor shaft of a motor to a . 
With respect to claim 1, the Tokoyo reference discloses and illustrates a measuring device for viscometric analysis on a biological fluid. While not specifically disclosed to be for blood or plasma taken from a patient that is in a coagulation phase, this is deemed to be an intended use of the device, and the measuring device of Tokoyo is not limited in the types of fluids to be tested, and is capable of testing any liquid, in any state, to determine desired vicometric properties, including blood and/or plasma. The Tokoyo reference is comprising a base frame (a base frame is not explicitly disclosed, however, nothing simply levitates in air, thus a frame to hold the components would be obvious to one of ordinary skill in the art.) and at least one support element (6) associated with said base frame, having an elongated shape and comprising a first portion and a second portion connected with one another by interposition of motion transmission means from said first portion to said second portion and respectively provided with: a first ending part is attached to the motor at an upper end) associable with motor means to set in rotation said support element around an axis of rotation; a second ending part opposite to said first ending part and positionable in contact with a fluid to be analyzed contained in a collecting 
With respect to claim 7, the device according claim 1, characterized by the fact that said disc elements (16, 17) are mutually coaxial as illustrated in figure 14 of the Tokoyo reference.

With respect to claim 9, the device according to claim 1, characterized by the fact that said disc elements are operable in rotation around said axis of rotation (A) between: a first operating configuration in which said disc elements rotate in phase at said predefined speed which is transmitted by said elastic element (spring 8) from said first portion to said second portion; and a second operating configuration in which said first disc element and said second disc element rotate out-of-phase to each other, the phase shift of said disc elements being proportional to said viscosity values is disclosed as the reference discloses that the discs move at a velocity and different phases and when in contact with the liquid, there becomes a phase delay, this delay is representative of the viscosity of the liquid as disclosed in the Tokoyo reference. 
With respect to claim 10, the device according to claim 9, characterized by the fact that in said first operating configuration said slots are substantially aligned to each other, and in said second operating configuration said slots define a phase delay detected by said optical means, said phase delay depending on the shearing force acted by said fluid on said contact portion is disclosed as the reference discloses that the discs move at a velocity and different phases and when in contact with the liquid, 
With respect to claim 11, the device according to claim 1, characterized by the fact that said second portion comprises a contact element (rotor 12) positionable on the surface of said fluid as disclosed in the Tokoyo reference.
With respect to claim 12, the device according to claim 1, characterized by the fact that it comprises temperature control means for controlling the temperature of said fluid is disclosed since the problem to be solved states that in the conventional technique, since the measurement result can be obtained only once per rotation of the electric motor, when the user wants to obtain the viscosity change while changing the temperature of the measurement liquid. Or, when the viscosity changes due to the friction torque between the measuring liquid and the rotor, there is a significant inconvenience that the continuously changing viscosity value cannot be read in accordance with the change, thus making allowance or adjustment to temperature would be obvious to one of ordinary skill in the art since measuring with temperature change is disclosed to be needed as disclosed in the Tokoyo reference.
With respect to claim 13, the device according to claim 1, characterized by the fact that said collecting vessel  comprises a heating / cooling element and a temperature sensor for the feedback control of the temperature of said fluid is not explicitly disclosed, however, since the problem to be solved is to make measurements while the temperature changes, then it would be obvious to one of ordinary skill in the art to have a means to change the temperature of the fluid while also monitoring the fluid temperature in order to affect the temperature change in the way that is desired for 
With respect to claim 14, the device according to claim 1, characterized by the fact that it comprises a holding base of said collecting vessel associated with said base frame and adjustment means for adjusting the height of said holding base is not explicitly disclosed or shown.  However, the components cannot simply levitate or float in air and thus a frame of some sort is obvious to one of ordinary skill in the art.  Further, adjusting the height of the vessel to come in contact with the rotor in order to make measurements of the fluid would be obvious to one of ordinary skill in the art so that the rotor can touch the fluid at a height or depth as needed as disclosed in the Tokoyo reference.
With respect to claim 15, the device according to claim 1, characterized by the fact that it comprises protection means (18, 20) for protecting said optical means and said disc elements, said protection means being associated with said base frame is essentially shown in figure 14-16.  Though the frame is not shown, the components are not simply floating in air. 
With respect to claim 16, the device according to claim 15, characterized by the fact that said protection means comprise at least one box-shaped element which accommodates said motor means and acquisition and processing means of said viscosity values and in which said support element is at least partly contained, said contact element being arranged externally to said box-shaped element is not explicitly disclosed, however, the description is describing a basic housing structure that could contain all the elements of the viscometer, which would be well within the preview of 
With respect to claim 17, the device according to claim 16, characterized by the fact that it is operatively connected to remote processing means to process said viscosity values leaving said acquisition and processing means is illustrated by the phase detection circuit 26 or the AND circuit 126 as disclosed in the Tokoyo reference.
With respect to claim 18, the Tokoyo reference discloses and illustrates a measuring device for viscometric analysis on a biological fluid. While not specifically disclosed to be for blood or plasma taken from a patient that is in a coagulation phase, this is deemed to be an intended use of the device, and the measuring device of Tokoyo is not limited in the types of fluids to be tested, and is capable of testing any liquid, in any state, to determine desired vicometric properties, including blood and/or plasma. The Tokoyo reference is comprising a base frame (a base frame is not explicitly disclosed, however, nothing simply levitates in air, thus a frame to hold the components would be obvious to one of ordinary skill in the art.) and at least one support element (6) associated with said base frame, having an elongated shape and comprising a first portion and a second portion connected with one another by interposition of motion transmission means from said first portion to said second portion and respectively provided with: a first ending part is attached to the motor at an upper end) associable with motor means to set in rotation said support element around an axis of rotation; a second ending part opposite to said first ending part and positionable in contact with a fluid to be analyzed contained in a collecting vessel (vessel with a fluid in it is shown in figures 14 and 15 of the reference at the bottom); sensor means (scale plate 14) adapted to measure the viscosity values of said fluid (two scale plates shown in figure 14) comprising at least a first disc element and at least a second sensor element (A) and at least a second sensor element comprising a .

Response to Arguments
Applicant’s arguments, see the remarks, filed 07 September 2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The rejection of Claims 1-17 under 35 USC 112 has been withdrawn since the examiner can understand the invention for examination purposes.
Applicant's arguments filed 07 September 2021 have been fully considered but they are not persuasive. First, the applicant argues intended use of the device.  There is nothing about the structure of the device that limits the device to blood or plasma. In fact, the entire specification only references measurements of blood. Plasma is only mentioned once in the entire specification, though blood samples are understood to contain plasma.  However, since plasma does not coagulate, then the claims read about measuring blood. There is nothing that limits the Tokoyo reference from measuring blood, it is a mere intended use of the system. Applicants arguments about Tokoyo not detecting the angular speed and phase of rotation is not persuasive because the reference specifically states:The rotation of the synchronous motor 38 is transmitted to the rotor 50 by being connected to the rotor 50 immersed in the measuring liquid via the spiral spring 46 ° rotor shaft 48, respectively. The gear shaft 44 has a synchronous motor 38. An encoder 52 (hereinafter simply referred to as "A phase") directly connected to a part of the gear 42 is provided, and an encoder 54 (hereinafter simply referred to as "B phase") directly connected to the rotor 50 is provided on the rotor shaft 48. In this encoder 52.54, a slit 56 ° 58 for transmitting the start signals SA and SB for knowing the beginning of rotation and a slit 60.62 for transmitting the phase signals A and B for obtaining the phase are provided. Each is formed. The start signals SA and SB are detected separately by the photo interrupter 64.66, and the phase signals A and B are detected separately by the photo interrupter 68.70. That is, when the rotation of the synchronous motor for 3 days is transmitted to the rotor 50 via the spiral spring 46, the viscous friction torque of the measuring liquid acts on the outer circumference of the rotor 50, and the rotation of the A phase and the rotation   With this in mind, the rotation of the disc is the angular velocity and the phase change is disclosed to be measured to obtain viscosity. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., viscosity parameters linked to the coagulation hemostatic process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the examiner has cited an additional reference that discloses the use of viscosity measurement specific to coagulation rate, thus it is known to make such measurements via viscosity measurements. For at least these reasons the applicant’s arguments are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861

September 29, 2021
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861